Citation Nr: 1643364	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for gastroparesis and in excess of 10 percent from August 18, 2015.

2. Entitlement to an initial compensable rating for bilateral tinea pedis.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

7. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

8. Whether new and material evidence has been received to reopen a claim for service connection an acquired psychiatric disorder.

9. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus, type II.

10. Entitlement to service connection for onychomycosis, onychocryptosis, and onychodystrophy, to include as secondary to service-connected diabetes mellitus, type II and tinea pedis.

11. Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus, type II.

12. Entitlement to service connection for hyperlipidemia, to include as secondary to service-connected diabetes mellitus, type II.

13. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of the hearing is associated with the claims file.

A November 2005 rating decision denied service connection for an adjustment disorder.  The Veteran did not appeal this decision and as a result it became final.  In November 2009 the Veteran filed a service connection claim for a mood disorder secondary to his service-connected diabetes mellitus.  The RO denied this claim in the September 2010 rating decision currently on appeal.  During the course of appeal, in a November 2010 statement the Veteran filed a service connection claim for PTSD.  The RO denied this claim in a July 2011 rating decision.  

The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.

The appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, onychomycosis, onychocryptosis, and onychodystrophy, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2005 rating decision, the RO denied service connection for an adjustment disorder.  The Veteran failed to timely appeal this decision or submit new and material evidence within the one-year appeal period. 

2. Evidence received since the November 2005 decision, suggests that the Veteran's currently diagnosed psychiatric disorder may be related to service, and thus relates to a previously unestablished fact necessary to substantiate the claim.

3. Sleep apnea was not manifest during service and is unrelated to service.

4. Sleep apnea is not shown to be caused or aggravated beyond its natural progression by a service-connected disease or injury.

5. Gastroparesis caused mild symptoms, recurring once or twice yearly throughout the entire period on appeal.  

6. Gastroparesis did not cause recurring severe symptoms two or three times a year, averaging 10 days in duration, or with continuous moderate manifestations at any point during the period on appeal.
7. Tinea pedis has affected less than 5 percent of the entire body and less than 5 percent of exposed areas and has required no more than topical therapy throughout the entire period on appeal.

8. In an April 2016 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to service connection for ischemic heart disease.

9. In an April 2016 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to service connection for hyperlipidemia.

10. In an April 2016 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1. The November 2005 rating decision that denied service connection for adjustment disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2015). 

2. Evidence received since the November 2005 decision is new and material and the claims of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

4. Sleep apnea was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).

5. The criteria for an initial rating of 10 percent for service-connected gastroparesis, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7309- 7304 (2015).

6. The criteria for an increased rating in excess of 10 percent for service-connected gastroparesis have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.114, Diagnostic Code (DC) 7309- 7304 (2015).

7. The criteria for a compensable initial rating for tinea pedis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7813-7806 (2015).

8. The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9. The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10. The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted, the Veteran's service connection claim for an adjustment disorder was denied in a November 2005 rating decision as there was no evidence of relevant inservice facts or findings regarding the Veteran's diagnosed adjustment disorder and as a result there was no "nexus" between the Veteran's military service and his disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The Veteran filed a November 2009 service connection claim for a mood disorder as secondary to his service-connected diabetes, which resulted in the September 2010 rating decision currently on appeal.

Since the November 2005 rating decision, the medical evidence of record suggests that the Veteran has a current diagnosis of major depressive disorder and a March 2010 VA examiner has suggested that it is related to his military service.  As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a link between the Veteran's mental disability and his military service, which was not previously substantiated in the November 2005 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claims of service connection for an acquired psychiatric condition is warranted.

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations for the issues decided herein most recently in February 2010 and August 2015.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159 (c) (4); Barr, supra.  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.  Furthermore, with respect to the increased rating claims, evidence received since the most recent August 2015 examinations does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of the conditions on appeal.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge clarified the issue and explained the concept of nonservice-connected pension.  The Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions supplement VCAA and comply with 38 C.F.R. §  3.103.

The Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

III. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Those disabilities identified as "chronic" are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In addition, service connection is warranted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a). Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 
The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

Sleep Apnea

The Veteran's November 2009 service connection claim for sleep apnea seems to have been limited to secondary service connection as due to diabetes.  However, the Board will discuss both direct and secondary theories of entitlement.

With respect to direct service connection, a review of service treatment records does not show any relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of obstructive sleep apnea.  At the Veteran's June 1967 separation examination, physical examination revealed all physiological systems were normal. The Veteran specifically denied frequent trouble sleeping and did not report any other relevant symptoms. 

Review of VA treatment records indicates that obstructive sleep apnea was first formally diagnosed at an April 2007 sleep study.  Symptoms suggestive of sleep apnea appear as early as April 2006 in VA treatment records.  The Veteran has not suggested or specifically testified that sleep apnea or relevant symptoms manifested while on active duty.

To the extent that the Veteran's lay assertions of record can be construed as evidence that he had sleep apnea in service, the Board finds these statements are not credible evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007);  see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As previously noted, the evidence of record suggests that the Veteran was not diagnosed with sleep apnea until the April 2007, with symptoms beginning a few years prior.  There is no indication in the record, through either medical or lay evidence, of manifestations of sleep apnea prior to the 2000's, and certainly not dating back to the Veteran's period of active service ending in June 1967.

To the extent that the Veteran has asserted a continuity since service, the Board notes that provisions 38 C.F.R. § 3.303(b) and Walker, supra, do not apply in this instance as sleep apnea is not a "chronic" condition listed under 38 C.F.R. § 3.303(a).

In sum, there is no reliable evidence linking the Veteran's sleep apnea to service. The contemporaneous records establish that the related physiological systems were normal at separation and the Veteran specifically denied difficulty sleeping.  The more probative evidence establishes that he did not have sleep apnea during service and that his current condition is not related to service.  The Veteran himself has not specifically alleged that it is.  The evidence establishes that the remote onset of sleep apnea is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for sleep apnea.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's sleep apnea was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus.

A February 2010 VA examiner concluded that the Veteran's sleep apnea is less likely than not secondary to his service-connected diabetes.  The examiner stated that while sleep apnea, if left untreated, could exacerbate diabetes, diabetes itself has no correlative effect on sleep apnea.  The examiner rendered this opinion after a thorough review of the Veteran's entire claims file, to include the medical and lay evidence of record.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his sleep apnea to his service-connected diabetes.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his sleep apnea and diabetes have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current sleep apnea was not caused by or aggravated by his service-connected diabetes.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, review of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea is directly related to service, or in the alternative, secondary to service-connected diabetes, and the claim must be denied.


IV. Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Gastroparesis

The Veteran is currently rated for gastroparesis associated with diabetes under Diagnostic Code 7309-7304.  See 38 C.F.R. §§ 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 7309 addresses stenosis of the stomach.  It indicates that the condition should be evaluated as a gastric ulcer.  Diagnostic Code 7304 provides the criteria for a gastric ulcer.  

Under Diagnostic Code 7304, a 10 percent evaluation is assigned for mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for moderate ulcer with recurring episodes of severe symptoms two or three times a year, averaging 10 day in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a years.  A schedular maximum 60 percent is warranted for severe ulcer, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. §§ 4.114.  

Currently the Veteran is assigned an initial noncompensable evaluation, effective November 30, 2009, and a 10 percent evaluation, effective August 18, 2015.

At a February 2010 VA examination, the Veteran denied nausea and/or vomiting.  He reported that he previously experienced nausea frequently, but currently took Nexium and as a result has not experienced nausea for the previous six months.  The Veteran denied constipation, reported diarrhea once every 2-3 months that was mild and approximately twice in a day.  He denied abdominal pain for the previous six months, but did report frequent abdominal pain prior to taking Nexium.  He denied a history of hospitalization or surgery.  Physical examination revealed no malnutrition and a soft, nontender, abdomen with no masses, and bowel sounds in all four quadrants.  

At an October 2012 VA examination, the Veteran reported episodes of diarrhea approximately every six months which last about a week and then resolve.  He reported that he takes no medication for his bowels and the examiner noted that continuous medication was not required.  There was no alternating diarrhea and constipation, abdominal distension, anemia, nausea, or vomiting.  There were no episodes of bowel disturbance or exacerbations or attacks.  There was no weight loss, malnutrition, or other pertinent findings. 

At an August 2015 VA examination, the Veteran reported ongoing issues with abdominal bloating, diffuse abdominal discomfort, and early satiety.  There were daily flare-ups with these symptoms.  He reported no further issues with nausea and vomiting since taking omeprazole, which he takes continuously.  There was constipation with decreased physical activity.  The Veteran reported recurring symptoms that are not severe 4 or more times per year, with continuous abdominal pain.  There were no incapacitating episodes and no other pertinent findings.  

At the Veteran's April 2016 videoconference hearing, the Veteran reported that it "feels like a rock on my stomach and it burns and I feel kind of nauseated most of the time." 

The Board has reviewed VA treatment records throughout the period on appeal and they are consistent with the VA examinations of record.

After reviewing the record, the Board finds that a 10 percent evaluation for the entire period on appeal, but no higher, is warranted.  Specifically the Board has determined that the Veteran has experienced mild symptoms with recurring symptoms once or twice per year for the entirety of the appeal period.  This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a). 

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed. Layno v. Brown, 6 Vet. App. 465 (1994).  To the degree that the Veteran has made assertions that he is entitled to an increased evaluation for his gastroparesis,  these assertions are probatively outweighed by the VA examination reports, which evaluated the severity of the Veteran's gastroparesis in great specificity. Additionally, the VA examination reports were based upon interviews with the Veteran, examinations, and the VA examiners' medical expertise. 

Thus, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's gastroparesis.  However, the probative evidence of record is against a rating in excess of 10 percent for any time period.  There is no probative evidence of record that the Veteran has had recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, continuous moderate manifestations, or anemia, weight loss, or vomiting to warrant a higher disability rating.  See 38 C.F.R. § 4.114, DC 7304.

Tinea Pedis

The Veteran's service-connected bilateral tinea pedis of the feet is rated under Diagnostic Codes 7813.  Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.  The evidence shows that the predominant disability is a dermatitis and as a result the Board will evaluate under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

At a February 2010 VA examination, the Veteran was noted to have fungal infections of both feet with the left worse than the right.  Physical examination revealed yellowing toe nails and dry and scaly skin of the feet.  The Veteran reported taking Lamisil in 2005 to 12 weeks.  The two great toes had yellow discoloration and were thickened.  There were no open areas or drainage.  

At an October 2012 VA examination, the Veteran had not been treated with oral or topical medications over the previous 12 months and had not received any other type of treatment or procedure.  There were no debilitating or non-debilitating episodes.  Physical examination revealed that the Veteran's tinea pedis covered "none" of total body area and exposed area.  The Veteran did report using ammonium lactate to his feet, which the examiner noted was not an antifungal, but rather treatment for dry skin and pruritus.

At an August 2015 VA examination, the Veteran had not been treated with oral or topical medications in the past 12 months and had not undergone other treatment or procedures in the past 12 months.  There were no debilitating or non-debilitating episodes.  Physical examination revealed that the Veteran's tinea pedis covered "none" of total body area and exposed area.  The examiner noted that there was no evidence of tinea pedis, but did have evidence of onychomycosis/onychodystrophy.

At his April 2016 Board hearing, the Veteran reiterated that he was no longer taking Lamisil and that he was not taking any systemic medications.  He reported using topical creams, specifically AmLactin, in which ammonium lactate is the active ingredient.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's tinea pedis.  Objective findings from the Veteran's VA examinations and VA treatment records are not consistent with a compensable rating.  There is no evidence that the Veteran's tinea pedis affects an area of 5 percent or greater of either the entire body or of the exposed areas of the body. Additionally, the Veteran has not required intermittent systemic therapy or other immunosuppressive drugs to treat his skin condition.  In this regard, the record indicates that the Veteran previously used Lamisil, but discontinued use in 2005.  The Veteran does currently use ammonium lactate, but as noted by the October 2012 VA examiner, this is to treat dry skin and is not a corticosteroid.  As a result, the evidence as a whole does not more closely approximate the criteria for a compensable rating at any time during the period on appeal. 

In addition, there is no evidence that the Veteran has symptoms or manifestations of disability consistent with a compensable evaluation under Diagnostic Codes 7800, 7801, 7802, 7804, or 7805.

The Board has considered the Veteran's lay testimony, and he is certainly competent to report the severity of his skin symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his tinea pedis, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above. 

In finding that the Veteran's tinea pedis does not warrant a compensable rating, the Board has considered the Court's recent decision of Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. March 1, 2016) in which the Court held that topical corticosteroids are contemplated by Diagnostic Code 7806.  In this case, as discussed above, the evidence does not show that the Veteran has used any form of systemic therapy, to include topical creams that would qualify.

Accordingly, the preponderance of the evidence is against assignment of a compensable rating for the Veteran's service-connected tinea pedis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular for Both Issues

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

 The discussion above reflects that the symptoms of the Veteran's gastroparesis and tinea pedis, to include abdominal discomfort and residuals of skin disease, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of abdominal pain and dry, scaly skin which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

 In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V. Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has clearly expressed his intent to withdraw his appeals seeking entitlement to service connection for ischemic heart disease, hyperlipidemia, and hypertension.  The Veteran notified VA in an April 2016 statement, submitted with an April 2016 statement from the Veteran's representative, that he wished withdraw his appeals before the Board on the issues of entitlement to service connection for ischemic heart disease, hyperlipidemia, and hypertension

No further correspondence has been received from the Veteran that indicates the Veteran's withdrawal of his appeals are not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.




ORDER

The application to reopen the claim for service connection for an acquired psychiatric condition is granted.

Entitlement to an initial 10 percent rating for gastroparesis is granted.

Entitlement to increased rating in excess of 10 percent for gastroparesis is denied.

Entitlement to an initial compensable rating for bilateral tinea pedis is denied.

Entitlement to service connection for sleep apnea is denied.

The appeal as to entitlement to service connection for ischemic heart disease is dismissed.

The appeal as to entitlement to service connection for hyperlipidemia is dismissed.

The appeal as to entitlement to service connection for hypertension is dismissed.


REMAND

Diabetic Neuropathy of the Bilateral Upper and Bilateral Lower Extremities

With respect to the Veteran's service connection claims for bilateral upper and bilateral lower diabetic neuropathy, the Board finds that a new VA examination and corresponding EMG and nerve conduction testing is necessary in order to clarify as to whether the Veteran has diabetic neuropathy, or in the alternative, any identified neurological condition of the extremities is worsened or aggravated by his diabetes.  Currently, the medical evidence of record is unclear as to whether the Veteran has diabetic neuropathy or whether an identified neurological condition of the extremities is worsened by the Veteran's service-connected diabetes.
Acquired Psychiatric Disorder

At a March 2010 VA examination, the Veteran was diagnosed with Major Depressive Disorder (MDD).  The examiner suggested that alcohol may have masked some of the Veteran's symptoms in the 1970's and 1980's and as a result concluded that it is "just as likely as not that his depressive disorder is service connected."  In a July 2010 addendum opinion, the same examiner concluded that the Veteran's mood disorder is at least as likely as not related to his service-connected diabetes, but clarified that the impact from diabetes symptoms alone would be minor.  

An April 2011 VA examiner confirmed the diagnosis of MDD and determined that the Veteran did not meet the criteria for PTSD.  The examiner concluded that the Veteran's "symptoms appear to have been present since his discharge from the Army and existed prior to significant health problems."  However, the examiner determined that the Veteran's mood disorder is "at least as likely as not related to" his diabetes and stated that his depression was likely impacted by his peripheral neuropathy, for which the Veteran is not currently service-connected.

An October 2012 VA examiner confirmed the MDD diagnosis, but determined it was in full remission.  This examiner concluded that the Veteran's MDD was not being caused or aggravated by his service-connected diabetes.  However, this examiner seems to contradict his conclusion in his rationale as he states that "research has actually shown the opposite, namely, that having Type 2 DM may actually aggravate the patient's underlying depression."  

Lastly, an August 2015 VA examiner concluded that the Veteran's MDD was less likely than not proximately due to or the result of his service-connected diabetes.  The examiner primarily relied on the timeline of depression as reported by the Veteran and the diagnosis of diabetes.

Quite clearly the medical evidence of record is conflicting as to whether the Veteran's MDD is secondary to his service-connected diabetes under the provisions of 38 C.F.R. § 3.310.  In addition, the March 2010 VA and April 2011 VA examiners suggested that the Veteran's MDD may be directly linked to service or that symptoms have been present since discharge, however they provide no supporting rationale.  As a result, the Board finds that remand is necessary in order to provide new medical opinions as to both direct and secondary service connection for the Veteran's MDD.

Onychomycosis,Onychocryptosis, and Onychodystrophy

An October 2012 VA examiner determined that it was less likely than not that the Veteran's onychomycosis, onychocryptosis, and onychodystrophy was secondary to his service-connected diabetes.  An August 2015 VA examiner determined that the Veteran did not have a chronic disability with respect to onychocryptosis.  There are no opinions regarding direct service connection.

Having considered the evidence of record, the Board finds that additional medical opinions addressing the etiology of the Veteran's onychomycosis, onychocryptosis, or onychodystrophy on both a direct and secondary connection is necessary.  With respect to direct service connection, the Veteran has reported that he experienced jungle rot while in service and specifically reported foot trouble on his separation examination.  Regarding secondary service connection, the Board finds that an opinion as to whether the Veteran's condition is secondary to his service-connected tinea pedis is appropriate.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain any updated VA treatment records and associate them with the file.

2. Schedule the Veteran for VA examination with a neurologist to determine the nature and etiology of the Veteran's claimed diabetic neuropathy of the bilateral upper and bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

a) The examiner should indicate whether the Veteran has diabetic neuropathy of any upper or lower extremity.

b) In the event that the Veteran does not have diabetic neuropathy of a particular extremity, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus otherwise increases in severity or aggravates any identified neurological disease, disability, or impairment.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

A complete rationale should accompany each opinion provided.

3. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's psychiatric disorder.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file must be made available to the examiner. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder is causally or etiologically related to the Veteran's periods of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's psychiatric disorder was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected diabetes mellitus. 

If any service-connected disability aggravates (i.e., permanently worsens) a psychiatric disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's onychomycosis, onychocryptosis, or onychodystrophy.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's onychomycosis, onychocryptosis, or onychodystrophy is causally or etiologically related to the Veteran's periods of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's onychomycosis, onychocryptosis, or onychodystrophy was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected tinea pedis. 

If any service-connected disability aggravates (i.e., permanently worsens) onychomycosis, onychocryptosis, or onychodystrophy, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a report. 
The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


